         Case 5:21-cr-00103 Document 39 Filed on 01/19/21 in TXSD Page 1 of 4
                             UNITED STATES DISTRICT COURT                                    United States District Court
                                                                                               Southern District of Texas
                              SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION                                                ENTERED
                                                                                                January 19, 2021
                                                                                               Nathan Ochsner, Clerk
UNITED STATES OF AMERICA                              §
                                                      §
versus                                                §           Criminal Action No. 5:21−cr−00103
                                                      §
                                                      §
David Trevino                                         §

                                       SCHEDULING ORDER

1. ARRAIGNMENT: January 21, 2021, 03:15 PM, by video before Magistrate Judge
   Christopher dos Santos.
  If the defendant wishes to waive appearance at arraignment and enter a plea of not guilty, complete the
  attached waiver and file it with the court using event Waiver of Presence at Arraignment, no later than 48
  hours prior to the scheduled arraignment. When the waiver is properly filed, the Arraignment is
  automatically canceled and removed from the court's calendar.

2. PRETRIAL MOTIONS due by February 1, 2021. Responses to motions are due no
   later than seven (7) days from the date of the motion's filing.
  All pretrial motions (including motions for discovery, to suppress, etc.) must be filed by no later than this
  date, or else they are waived. Any motions filed must comport with the Local Rules for the Southern District
  of Texas, in particular SDTX CrLR 12.2 and the presiding judge's procedures. All discovery motions shall
  contain a notation that the desired information has been requested from the AUSA and the request has been
  denied. Discovery motions without this notation will be rejected.

3. FINAL PRETRIAL CONFERENCE: March 1, 2021, 01:30 PM, by video before
   Magistrate Judge Christopher dos Santos.
  The parties must engage in timely plea negotiations. The FPTC date is NOT the date to secure a plea
  agreement and review it with the defendant-client. The parties must be ready to enter a plea of guilty
  or to proceed to trial on announcement.

4. JURY SELECTION AND TRIAL
  If a guilty plea is not entered, Jury Selection will be set at the Final Pretrial Conference. Trial will begin
  either the day of jury selection or as soon thereafter as any prior case is terminated.

FAILURE TO APPEAR AS SCHEDULED MAY RESULT IN BOND FORFEITURE.

   DONE on January 19, 2021, at Laredo, Texas.
         Case 5:21-cr-00103 Document 39 Filed on 01/19/21 in TXSD Page 2 of 4

                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                   LAREDO DIVISION

UNITED STATES OF AMERICA                             §
                                                     §
versus                                               §          Criminal No. 5:21−cr−00103
                                                     §
David Trevino                                        §

                DEFENDANT'S WRITTEN WAIVER OF ARRAIGNMENT

         Pursuant to Federal Rule of Criminal Procedure 10(b), the undersigned Defendant,
affirming that s/he has been charged via indictment or misdemeanor information and has
received a copy thereof, HEREBY pleads not guilty to the charges contained therein,
requests a trial by jury, and waives appearance at the arraignment scheduled in this case for
January 21, 2021, at 03:15 PM before Magistrate Judge Christopher dos Santos.


         Respectfully submitted on ___________________________________.




Printed Name of Defendant                                  Signature of Defendant




Printed Name of Attorney                                   Signature of Attorney




NOTE: To enter a plea of not guilty and waive appearance at arraignment, file this completed waiver with the
court under Waivers, using event Waiver of Presence at Arraignment, no later than 48 hours prior to the
scheduled arraignment. When the waiver is properly filed, the Arraignment is automatically canceled and
removed from the court's calendar, and the case will proceed as laid out in the Scheduling Order.
            Case 5:21-cr-00103 Document 39 Filed on 01/19/21 in TXSD Page 3 of 4
                     TRIBUNAL DE DISTRITO DE LOS ESTADOS UNIDOS
                               DISTRITO SUR DE TEXAS
                                  DIVISIÓN LAREDO

ESTADOS UNIDOS DE AMÉRICA                                §
                                                         §
versus                                                   §     Causa Penal Núm. 5:21−cr−00103
                                                         §
David Trevino                                            §


   ORDEN PARA LA PROGRAMACIÓN DE AUDIENCIAS (SCHEDULING ORDER)

1. AUDIENCIA DE LECTURA Y CONTESTACION DE CARGOS: 1/21/2021, 03:15 PM, by
   video ante Juez Magistrado Christopher dos Santos.
  Si el acusado desea renunciar a su comparecencia en la audiencia de la lectura y contestación de cargos, y desea
  declararse No Culpable, llene el escrito de renuncia anexo y preséntela electrónicamente ante el tribunal usando la
  sección Waivers (Renuncias) dentro del apartado Waiver of Presence at Arraignment (Renuncia de Comparacencia
  en la Audiencia de Lectura y Contestació de Cargos), por lo menos 48 horas antes de dicha audiencia. Una vez que
  esta renuncia quede debidamente asentada, la audiencia de lectura y contestación de cargos automáticamente
  quedará cancelada y será eliminada del calendario del tribunal.

2. MOCIONES PREVIAS AL JUICIO deben ser presentadas para 2/1/2021. La contestación
   debe ser presentada en siete (7) días de la fecha en que se interpuso la moción.
  Todas las mociones previas al juicio (incluyendo la moción para la obtención de pruebas (discovery), para supresión
  de pruebas (suppression), etc.) deberán ser presentadas a más tardar para esta fecha, de lo contrario, se considerará
  que se ha renunciado a las mismas. Cualquier moción presentada debe cumplir con las normas procesales del
  Distrito Sur de Texas, específicamente, la SDTX CrLR 12.2 y el procedimiento particular del juez de la causa. Todas
  las mociones deberán indicar que la información deseada ha sido solicitada a la fiscalía y ha sido denegada. Las
  mociones para la obtención de pruebas que no contengan dicha anotación serán rechazadas.

3. AUDIENCIA FINAL PREVIA AL JUICIO (final pre trial conference): 3/1/2021, 01:30 PM,
   by video ante Juez Magistrado Christopher dos Santos.
  Las partes deben negociar diligentemente la declaración de culpabilidad. La fecha de la audiencia final previa
  al juicio no es la indicada para obtener el convenio para la declaración de culpabilidad, y de revisarlo con el
  acusado (cliente). Las partes deben estar listas para la declaración de culpabilidad o para notificar la solicitud
  de un juicio.

4. SELECCIÓN DE JURADO Y JUICIO
  Si no se lleva a cabo la declaración de culpabilidad, se programará la selección de jurado durante la audiencia final
  previa al juicio. El juicio se iniciará en el día de la selección de jurado o inmediatamente después de que finalice
  cualquier causa anterior.

EL NO COMPARECER EN LA FECHA PROGRAMADA PODRÍA OCASIONAR LA
PÉRDIDA DE LA FIANZA.

   Ordenado 1/19/2021, en Laredo, Texas.
                                                                                      POR ORDEN DEL JUEZ.
             Case 5:21-cr-00103 Document 39 Filed on 01/19/21 in TXSD Page 4 of 4
                      TRIBUNAL DE DISTRITO DE LOS ESTADOS UNIDOS
                                DISTRITO SUR DE TEXAS
                                   DIVISIÓN LAREDO

ESTADOS UNIDOS DE AMÉRICA                               §
                                                        §
versus                                                  §           Causa Penal Núm. 5:21−cr−00103
                                                        §
David Trevino                                           §


                        RENUNCIA ESCRITA DEL ACUSADO
             A LA AUDIENCIA DE LECTURA Y CONTESTACIÓN DE CARGOS

         En conformidad con el artículo 10(b) del Código Federal de Procedimientos Penales, el
suscrito acusado, reconociendo que ha sido acusado por medio de acusación formal o acusación
penal de la fiscalía por delito menor, y habiendo recibido copia de la misma, MEDIANTE la
presente declara No Culpable a los cargos allí contenidos y solicita un juicio con jurado, y renuncia
a comparecer en la audiencia de lectura y contestación de cargos programada en este caso para el
día 1/21/2021, 03:15 PM ante Juez Magistrado Christopher dos Santos.




                             [FIRMAS EN EL FORMULARIO EN INGLÉS]




AVISO: Para contestar No Culpable y renunciar su comparecencia en la audiencia de lectura y contestación de cargos,
anexe esta renuncia, completamente llena, al expediente del tribunal bajo la sección Waivers (Renuncias) usando el
apartado Waiver of Presence at Arraignment (Renuncia a Comparecer en la Audiencia de la Lectura y
Contestación de Cargos), por lo menos 48 horas antes de dicha audiencia. Una vez que esta renuncia quede
debidamente asentada, la audiencia de lectura y contestación de cargos automáticamente quedará cancelada y será
removida del calendario del tribunal.
